McGEE, Justice
(dissenting).
I respectfully dissent. It is clear that the record before us is devoid of any evidence linking the juvenile petitioner to the armed robbery aside from the sole testimony of the accomplice witness.
The majority has held that under appropriate United States Supreme Court guidelines, the juvenile judge in this controversy complied with the essentials of due process and fair treatment, including the application of the standard of proof beyond a reasonable doubt. While I have no quarrel with their reading and interpretation of the applicable federal law up to a point, I do sincerely maintain that the majority’s review falls short of a proper analysis of the real question confronting us.
It is not the contention of the petitioner that the rule requiring corroboration of accomplice testimony is fundamental in and of itself. He basically contends that as adults are granted this safeguard in Texas, it would be a violation of due process and equal protection to deprive a juvenile of such a protective device and thereby be found to have violated a Texas penal law. The petitioner maintains that certain essential safeguards must be employed in-a juvenile case if he is to be fairly treated.
Following the holdings of Kent, In re Gault, and In re Winship, Texas law relative to juvenile proceedings was required to be somewhat revamped. Title 3 of the Texas Family Code was drafted so as to follow the basic tenets set forth in the above decisions, thereby affording to juveniles in many respects substantially the same safeguards available to adults. The Texas Code of Criminal Procedure requires the testimony of an accomplice witness to be corroborated. Tex.Code Crim.Proc.Ann. art. 38.14 (1966). Thus, the Texas decisions have held that the uncorroborated testimony of an accomplice witness will not sustain an adult conviction since “an accomplice witness is a discredited witness because his testimony alone cannot furnish the basis for a conviction.” Tex.Code Crim.Proc.Ann. art. 38.17; O’Neal v. State, 421 S.W.2d 391 (Tex.Cr.App.1967); Cast v. State, 164 Tex.Cr. 3, 296 S.W.2d 269 (1956). The test of the sufficiency of the corroboration is to eliminate the evidence of the accomplice from consideration and then to examine the testimony of the other witnesses to determine if there is inculpatory evidence. Colunga v. State, 481 S.W.2d 866 (Tex.Cr.App.1972). In essence, the uncorroborated testimony of an accomplice witness, standing alone, cannot establish the guilt of an adult beyond a reasonable doubt. Standfield v. State, 84 Tex.Cr. 437, 208 S.W. 532 (1918). The United States Constitution has also been interpreted to require proof beyond a reasonable doubt in juvenile cases, and the pertinent Texas statute so provides. Tex.Family Code Ann. § 54.03(f) (1975); In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970). See, State v. Santana, 444 S.W.2d 614 (Tex.1969), vacated and remanded, 397 U.S. 596, 90 S.Ct. 1350, 25 L.Ed.2d 594 (1970). George v. State, 506 S.W.2d 275 (Tex.Civ.App.—Houston [1st Dist.] 1974, no writ).
The reason behind holding that such accomplice testimony must be corroborated is obvious — there is a high probability that such testimony may be untrustworthy. For instance, the accomplice may testify adversely to his cohort in an attempt to curry favor with the authorities. The problem of untrustworthiness exists whether it is an adult or a juvenile’s rights that are at stake. It is patently obvious that the *750weight that should be ascribed to uncorroborated accomplice testimony should in no way depend upon the age of the “accused.” Such a factor is clearly irrelevant and such a discriminatory distinction can serve no useful purpose. Thus, when analyzed from this perspective, it is clear that the need also exists for corroboration of an accomplice’s testimony in a juvenile adjudication hearing.
There can be no valid basis for such a discriminatory distinction between juveniles and adults when the ultimate outcome in either case may be actual physical confinement. See, Gault, supra. Such an arbitrary classification may not be justified in Texas on the grounds that the juvenile is a protected species under the law and that he is removed from the taint of criminality through the workings of a protective, rehabilitation-oriented system of justice. In a situation such as the one now before us, the protection of the child rationale clearly breaks down. The mere fact that a proceeding is labeled “civil” rather than “criminal” is no justification for denying basic rights to a juvenile that are afforded to adults. If anything, it is more logical under the protective concept of parens patriae that the legislature and courts should be more cautious with regard to the requirements that concept demands; especially pri- or to attaching to the juvenile the stigmas of being institutionalized and being declared a delinquent. Note, 27 Baylor L.Rev. 777 (1975). While the protection of the juvenile is often a valid rationale, it can have little application to the present case where the potential consequence to be faced by either juvenile or adult is the same — a deprivation of liberty. Given this specific factual pattern, no state interest justifies such discriminatory treatment.
The denial of equal protection is obvious and the consequences alarming. In this case the accomplice witness admitted committing a $125 armed robbery; if instead an individual had been murdered, it is very likely that both these youths would have been certified for transfer for trial as an adult in the criminal court whereupon Art. 38.17 of the Texas Code of Criminal Procedure would have required an acquittal of our petitioner since the only evidence linking him to the crime was the uncorroborated testimony of an accomplice. See, Tex. Family Code Ann. § 54.02 (1975). As a further example, suppose that this robbery had instead involved three individuals — two juveniles and one adult. Under the present facts, a juvenile accomplice would then testify against our juvenile petitioner and the adult, equally implicating them both. This uncorroborated accomplice testimony would be the only evidence linking either the juvenile or the adult to the crime. Under Texas law as it presently exists, it would be required that the adult be released and yet, the juvenile would be subject to confinement. This is indeed a curious anomaly — a juvenile is subject to confinement when an adult would be set free.
The denial of the juvenile petitioner’s constitutional right to equal protection is palpably evident. I fear that the holding of the majority in the present case has subjected this juvenile to the “worst of both worlds.”1 See, Kent v. United States, 383 U.S. 541, 86 S.Ct. 1045,16 L.Ed.2d 84 (1966). I would reverse the judgment of the court of civil appeals.
STEAKLEY and POPE, JJ., join in this dissent.

. I feel that the majority’s reliance on United States v. Augenblick, 393 U.S. 348, 89 S.Ct. 528, 21 L.Ed.2d 537 (1969) is misplaced. It would seem that any lack of corroboration was evident only in the investigatory stage of the proceeding. More importantly, the facts are dissimilar and that decision analyzed procedural due process and not the equal protection question presently before us.